Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Noble appeals from the district court’s orders denying his 18 U.S.C. § 3582 (2006) motion for reduction of sentence and his motion for reconsideration. We have reviewed the record and the arguments of the parties, and we affirm the denial of Noble’s § 3582 motion for the reasons stated by the district court. United States v. Noble, No. 3:06-cr-00748-JFA-9 (D.S.C. Dec. 2, 2009). Regarding Noble’s motion for reconsideration, although we affirm the district court’s denial of the motion, we conclude that the district court had no jurisdiction to consider Noble’s motion. See United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.